Citation Nr: 1620308	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  15-31 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida.



THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred during treatment at Shands Jacksonville Medical Center on November 5, 2013, to include on the basis of prior VA authorization.


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to August 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has requested that VA provide payment for his remaining medical expenses incurred from private emergency room treatment at the Shands Jacksonville Medical Center (Shands) on November 5, 2013.  He has essentially contended that his treatment on that date was provided in response to a medical emergency.  See September 2015 substantive appeal.  He has also contended that VA provided prior authorization for this treatment.  See April 2015 notice of disagreement and September 2015 substantive appeal.

The record shows that the Veteran arrived as a walk-in to the Shands emergency room in the late morning on November 5, 2013, with a complaint of kidney failure.  Initially, he reported that he had bilateral flank pain that had started two weeks earlier, that his VA doctor told him that his kidneys were failing, and that he was referred to a specialist he had seen that morning.  He denied having any genitourinary complaints, but endorsed a feeling of nausea.

The Veteran called his VA outpatient clinic approximately two hours later and informed them that he was waiting to be seen by the emergency room doctor at Shands.  The corresponding VA encounter note indicates that the Veteran was following up on his vascular surgery consultation and was status-post vein mapping on October 31, 2013. 

The Veteran was examined by the emergency room physician that afternoon.  At that time, he denied having any flank pain, but stated that his concern was his renal failure.  He indicated that he had been seen at VA, referred to a nephrologist and a vein mapping center, and was now being referred to a dialysis center.  He stated that he could not keep waiting and wanted immediate treatment.  The emergency room physician reviewed VA paperwork provided by the Veteran, which included his creatinine level.  He determined that there were no acute lab changes and that the Veteran was currently asymptomatic with no flank pain or headaches/dizziness.  The Veteran was discharged home with instructions to follow-up with his VA primary care provider.

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care in certain circumstances.  38 U.S.C.A. § 1703.  In this case, the VAMC denied the Veteran's request for payment on the basis that the care he received at Shands on November 5, 2013, was non-emergent in nature.  However, the VAMC has not yet addressed the threshold issue of whether VA provided prior authorization under 38 U.S.C.A. § 1703(a) for this treatment.  Therefore, a remand is necessary for the AOJ to address this matter.

In addition, it appears that there may be outstanding, relevant VA and private treatment and administrative records, as detailed in the directives below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers for his non-VA/fee-based treatment referenced in the November 2013 Shands private emergency room treatment record and VA telephone encounter note from that same day.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment, administrative, and telephone records, including records dated from October 1, 2013, to November 5, 2013 (the approximately one-month time period leading up to the Veteran's emergency room visit).  

It is noted that the Veteran has contended that VA provided prior authorization for the emergency room treatment.  See April 2015 notice of disagreement and September 2015 substantive appeal.  In addition, the November 2013 VA telephone encounter note shows that the Veteran was following up on his vascular surgery consultation and was status-post vein mapping on October 31, 2013; however, the records from these appointments are not in the claims file.

2.  The AOJ should secure any additional information showing whether VA facilities were feasibly available to treat the Veteran on November 5, 2013.

3.  After completing the above actions, the AOJ should adjudicate the threshold issue of whether VA provided prior authorization under 38 U.S.C.A. § 1703(a) for the Veteran's private treatment at Shands Jacksonville Medical Center on November 5, 2013, considering any additional evidence.

If it is determined that there was no prior authorization, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The supplemental statement of the case should contain citations to and a discussion of the relevant provisions for prior authorization under 38 U.S.C.A. § 1703(a) and 38 C.F.R. §§ 17.52, 17.53, and 17.54.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




